Citation Nr: 1522036	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  10-36 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969 and from January 1984 to January 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction has been retained by the RO in St. Louis, Missouri. 


FINDINGS OF FACT

1. Prior to August 24, 2011, the Veteran's service-connected disabilities prevented him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.

2. From August 24, 2011, the Veteran's service-connected disabilities are not shown to prevent him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background. 


CONCLUSIONS OF LAW

1. Prior to August 24, 2011, the criteria for the assignment of a total rating based on individual unemployability due to service-connected disabilities (TDIU) are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).

2. From August 24, 2011, the criteria for the assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in March 2010 of the criteria for establishing service connection, the requirements for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if a claim for service connection is granted.  This letter accordingly addressed all notice elements and preceded the adjudication of the claim in June 2010.  Nothing more was required.  

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's service treatment records and pertinent outpatient treatment records.  The file also contains statements and contentions made by the Veteran and others on his behalf.  The medical evidence of record makes references to treatment by an "outside orthopedic surgeon" for his bilateral status post total knee replacements and a private podiatrist.  The Veteran failed to identify any additional, private treatment records that were not associated with the claims file.  In August 2012, the RO again asked the Veteran to submit copies of any outstanding private treatment records.  He did not do so.  Accordingly, the Board will adjudicate the claim based on the evidence of record.

A VA TDIU examination was conducted during the course of the appeal period in April 2010.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that this examination is adequate for adjudication purposes.  The VA examination report was comprehensive and adequately addressed the Veteran's symptomatology.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran's last TDIU examination is now over 5 years old and did not consider his most-recently service-connected disability, sleep apnea.  However, a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).  There is more than a sufficient amount of evidence of record to decide this appeal.  Accordingly, a new examination is not necessary for the adjudication of this claim. 

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.

II. TDIU

The Veteran contends that assignment of a TDIU is warranted in his case.

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative method of seeking a total rating without meeting the requirements for a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The appropriateness of assigned a TDIU on a "staged rating" basis (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is also necessary.  See Fenderson v. West, 12 Vet App 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).

The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See id.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran is able to find employment.  See id.; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations) (internal citations omitted).

An "ability to work only a few hours a day or only sporadically," such as maintaining part-time self-employment as a counselor and tutor, is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).




A. Prior to August 24, 2011

The Veteran filed a claim for TDIU in March 2010.  His service-connected disabilities at that time include sleep apnea (assigned a 50 percent rating), status post left total knee replacement (30 percent), total right knee replacement (30 percent), hypertension (10 percent), residuals of contusion and hemarthrosis with laxity of lateral collateral ligament of the left knee (10 percent), degenerative joint disease of the left knee (10 percent), genu varum of the left knee (10 percent), right knee scar (10 percent), residuals of a fracture of the left fifth metatarsal (0 percent), bilateral pes planus (0 percent), and erectile dysfunction (0 percent), for a combined rating of 80 percent.  The Veteran has, therefore, met the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).

On his application, the Veteran reported that he last worked in January 2009 as an Employment Coordinator for the Department of Veterans Affairs.  He stated that he lost 6 months of work due to his disabilities.  He reported completing 4 years of college in addition to obtaining a Master of Divinity.  He also noted that he has not tried to obtain employment since his retirement.  The Veteran's former employer indicated that the Veteran ended his employment in January 2009, retiring early because of his service-connected knee disabilities.  The employer accommodated the Veteran's disabilities by restricting long distance traveling, extended standing, stooping, and walking.  The employer noted that the Veteran lost 4 months of employment during his last year because of his disabilities.  

The April 2010 VA examiner took a history from the Veteran and performed an examination to assess the current severity of his service-connected disabilities.  The Veteran noted that he was a part-time volunteer (unpaid) pastor but that his service-connected disabilities limit his ability to participate in particular activities.  Specifically, the examiner found:

A) That the veteran is able to stand and/or walk only limited and brief distances.
B) That the veteran is able to lift and/or carry only very light amounts of weight on an occasional basis.
C) That the veteran could only do light and nonsustained foot control and should avoid stair climbing with preference given to elevators.
D) That he should avoid unprotected heights and dangerous machinery given his mobility limitations.
E) That he is unable to more than partially crouch and wholly unable to knee[l].

 As such, the examiner concluded that the Veteran is "at this time and for the foreseeable future unable to enter the open labor market in even a sedentary capacity."  

There are limited VA treatment records regarding the Veteran's service-connected disabilities during this time.  Included, however, is treatment in February 2009 during which the Veteran noted that his knees were "feeling good" but he was unable to kneel.  In April 2009, the Veteran reported that prolonged walking, squatting, and stair climbing increased the pain in his knees.  He also noted that he is unable to stand for long periods of time, interfering with his ability to preach.  

Based on the above and affording the benefit of the doubt to the Veteran, the Board finds that prior to August 24, 2011, the requirements for TDIU have been met. 

B. From August 24, 2011

As noted above, the ultimate TDIU determination is a factual finding and is an adjudicative conclusion properly made by the Board.  See Geib, 733 F.3d at 1354.  The Board reviewed the entirety of the claims file and found that from August 24, 2011, the requirements for TDIU have not been met.   

During treatment on August 24, 2011, the Veteran indicated he had a good result from his bilateral total knee replacements "with minimal residual pain."  The physician noted that the Veteran was in the MOVE program and had lost weight.  The Veteran reported walking 20 blocks every morning.  The physician found that the Veteran was "doing very well" following his total knee replacements.  During treatment in August 2012, the Veteran even reported going to college and having to climb a lot of steps.  He stated that he wears his knee braces to help with stability, but did not indicate that he is unable to use the steps.  Further, he noted intermittent left foot pain and that he tried over the counter shoe inserts without relief.  However, there is no indication that his feet prevent him from attending classes, using the steps, or exercising.  During a June 2012 VA sleep apnea examination, the Veteran reported that sleep apnea impacted his ability to work because he suffered from daytime somnolence.  However, since using the CPAP, he is able to get 8 hours of sleep per night, including necessary REM sleep, and no longer have uvula swelling.  The Veteran's treatment records regularly document that the Veteran's hypertension is controlled.  The Veteran does not argue that his erectile dysfunction or scars prevent him from working.  

Based on the above, the Board finds that TDIU during this period is not warranted.  Based on the Veteran's statements during VA treatment, he is able to walk 20 blocks and climb stairs while attending school.  The Board finds that the evidence of the Veteran's school attendance is highly probative evidence against the Veteran's claim.  In addition to his previous college experience, Master degree, and work history, the Veteran is shown to have a background conducive to sedentary employment.  Additionally, while the April 2010 VA examiner found that the Veteran was unable to walk or stand for prolonged periods or use the stairs, he is now able to perform all of these physical tasks, as noted in his treatment records.  Accordingly, the Veteran would be qualified for a position with limited physical requirements.  The Board has considered the Veteran's more recent complaints of pain in his feet due to his service-connected bilateral pes planus.  However, there is no indication that his feet prevent him from physical activity and medical treatment records indicate that the pain is alleviated with rest.  

In light of the foregoing, the Board finds that the weight of the evidence is not at least in a state of relative equipoise in demonstrating that the Veteran's overall service-connected disability picture during this time renders him unable to obtain substantially gainful employment consistent with his educational and occupational background.  38 C.F.R. § 4.16.  Accordingly, the award of TDIU from August 24, 2011 is not warranted.  

As a preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply and the claim must be denied. 


ORDER


Prior to August 24, 2011, a total rating based on individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.

From August 24, 2011, a total rating based on individual unemployability due to service-connected disabilities is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


